Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Drawings
The following changes to the drawings have been approved by the examiner: 
The drawings showing the movement of the vehicle included in the Amendment filed on 02/18/2021 needs to including in the patent application. 
The two electric motor-wheels located symmetrically in relation to the axis of symmetry of the vehicle periphery in which changes in the  rotation characteristics ensure mobility and controllability of the vehicle and the periphery is formed by freely rotating spherical elements located along the perimeter in the respective holding pockets allowing free rotation need to be shown in the drawings of the patent application since every feature (enabling free rotation between such points) claimed needs to be shown in the drawings.
  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the vehicle periphery device in claim 1 including especially the construction of the form whose external outline projection onto the horizontal plane of the bearing surface has the form of a single circle, which periphery without deformation and hindrance at the moment of such passage can pass between any points of contact of this periphery located at a distance equal to the diameter of this circle, enabling free rotation between such points, that means no deformation and hindrance specifically at the moment of such passage of the periphery of such a vehicle between the points of contact, located at a distance equal to the diameter of the above circle, which form has the above projection of such periphery onto the horizontal plane of the above bearing surface, providing maximum freedom of mobility of such vehicle periphery with respect to the most diverse objects with which such vehicle periphery can come into contact during normal vehicle operation if there is no contact, or if there is one point of contact or if there are several points of contact and the distance between any or some of such points of contact is less than the vehicle diameter or if, the distance between the points of contact equals the vehicle diameter is not taught nor is fairly suggested by the prior art of record. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612